01/26/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0385



                                    No. DA 20-0385


JAMIE MICHAEL JOHNSON,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.


                                        ORDER


         Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including March 8, 2021, within which to prepare, serve, and file its response

brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 26 2021